        Case 2:19-cr-00190-JAD-NJK Document 35
                                            29 Filed 09/02/20
                                                     08/21/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org
 7   Attorney for Brandon Lewis
 8
                          UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
10
11
     United States,                              Case No. 2:19-cr-00190-DJA-NJK
12
                  Plaintiff,                     Stipulation to Set Joint Change
13
                                                 of Plea and Sentencing Hearing
           v.
14
     Brandon Lewis,
15
                  Defendant.
16
17
18         IT IS HEREBY STIPULATED AND AGREED, by and between
19   Nicholas A. Trutanich, United States Attorney, and Brian Whang, Assistant
20   United States Attorney, counsel for the United States of America, and Rene L.
21   Valladares, Federal Public Defender, and Raquel Lazo, Assistant Federal Public
22   Defender, counsel for Brandon Lewis, that this Court schedule a joint change of
23   plea and sentencing hearing in sixty (60) days.
24
25
26
         Case 2:19-cr-00190-JAD-NJK Document 35
                                             29 Filed 09/02/20
                                                      08/21/20 Page 2 of 4




 1          The Stipulation is entered for the following reasons:
 2          1.       Mr. Lewis has entered into a plea agreement with the government.
 3   The executed plea agreement has been forwarded to this Court’s deputy clerk. The
 4   parties request that this court set the change of plea and sentencing on the same
 5   day. Considering the COVID-19 pandemic, this will alleviate the need for an
 6   additional hearing and expedite resolution of this case. Because Mr. Lewis is
 7   currently in state custody in California, this will alleviate any issues with
 8   scheduling multiple telephonic hearings with the state detention facility. Finally,
 9   this will also permit Mr. Lewis to take full advantage of the joint recommendation
10   for a credit for time served sentence (a benefit conferred by the plea agreement)
11   without having to request an expedited sentencing hearing or wait the traditional
12   90 days from the date of the change of plea hearing. The parties request that this
13   hearing be scheduled in 60 days to permit probation to prepare the presentence
14   investigation report.
15          2.       Probation has no objection to this request and can complete the
16   presentence investigation report in 60 days.1 Mr. Lewis’s has executed a Consent
17   to Institute a Presentence Investigation and Disclose the Report Before Conviction
18   or Plea of Guilty (Prob Form 13E) which will enable probation to commence the
19   interview and begin preparing the report.                 Additionally, Mr. Lewis has
20   contemporaneously filed a Rule 32 Waiver.
21          3.       The parties have contemporaneously filed a stipulation to continue
22   the calendar call and trial dates in order to have the necessary time to set the
23   hearing.
24
25
            1
                Probation and defense counsel have scheduled Mr. Lewis’s presentence investigation
26   interview for August 26, 2020.
                                                     2
         Case 2:19-cr-00190-JAD-NJK Document 35
                                             29 Filed 09/02/20
                                                      08/21/20 Page 3 of 4




 1         4.     The defendant agrees with the request to have a joint plea and
 2   sentencing hearing.       He further agrees to have both hearings proceed
 3   telephonically whether held individually or jointly.2
 4         DATED this 21st day of August, 2020.
 5    RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
 6    Federal Public Defender                     United States Attorney

 7      /s/ Raquel Lazo                              /s/ Brian Whang
      By_____________________________             By_____________________________
 8    RAQUEL LAZO                                 BRIAN WHANG
      Assistant Federal Public Defender           Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          2 Defense cousel will provide this Court’s deputy clerk with a written and signed

     waiver. Mr. Lewis’s current detaining facility is unable to accommodate a video court
26   appearance.
                                                 3
        Case 2:19-cr-00190-JAD-NJK Document 35
                                            29 Filed 09/02/20
                                                     08/21/20 Page 4 of 4




 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
 4   United States,                                Case No. 2:19-cr-00190-JAD-NJK

 5               Plaintiff,                        ORDER

 6         v.

 7   Brandon Lewis,

 8               Defendant.

 9
10         Based on the Stipulation of counsel and good cause appearing,
11   IT IS ORDERED that the change of plea and sentencing hearing is
12   scheduled on October 26, 2020, at 3:00 p.m.
13         DATED this 2nd day of September, 2020.
14
15
                                                                    _____
16                                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                              4
